 REGAL CHINA CORPORATION585Regal China CorporationandCarlos Gene LeonardandFranklin O. BrownandInternational ChemicalWorkersUnion.Cases 13-CA-10354, 13-CA-10367, and 13-CA-10473February 25, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 22, 1971, Trial Examiner Paul E. Weilissued the attached Decision in this proceeding. There-after,, the Respondent and the General Counsel filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt' hisrecommended Order.violation of Section 8(aX1). By its answer, timely filed, Re-spondent admitted certain jurisdictional facts and that theUnion was a labor organization but denied the comission ofany unfair labor practice. Respondent further alleged in itsanswer that the issue concerning the refusal to rehire LindaVowles is not properly before the Board because the allegedrefusal to rehire took place more than 6 months prior to thefiling of the Union's charge with the Board and accordingly,issuance of complaint is contrary to the provisions of Section10(b)'of the Act. On the issues thus raised the matter cameon for hearing before me on August 9 through 13, 1971. Allparties were present. The Union, the Respondent, and theGeneral Counsel were represented by counsel, all parties hadan opportunity to adduce relevant and material evidence, toargue on the record and to file briefs. Briefs have been re-ceived from the General Counsel and Respondent. On theentire record in this proceeding and in contemplation of thebriefs I make the following:FINDINGSOF FACTS1.THE BUSINESS OF RESPONDENTRespondent is a corpoxtion' doing business in the city ofAntioch,Illinois,nialiufacturingand selling potteryproducts. Respondent annually ships goods valuedin excessof $50,000 from its Antioch, Illinois, plant directly to custom-ers located in States other than the State of Illinois.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Regal ChinaCorporation,Antioch, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On February 2, 1971,CarlosGeneLeonard filed a charge with the Regional Direc-tor for Region 13 (Chicago, Illinois) alleging that RegalChina Corporation, hereinafter called Respondent, violatedSection 8(a)(1), (3) and (5) of the National Labor RelationsAct by discharging Leonard for engaging in protected' ac-tivity. On February 8, 1971, Franklin O. Brown filed a chargewith the said Regional Director alleging that Respondentviolated Section 8(a)(1) and (3) by discharging Brown forengagingin protected activity and on March 22, 1971, Inter-national ChemicalWorkers Union, hereinafter called theUnion, filed a charge against Respondent alleging that Re-spondent violated Section 8(a)(1) and (3) of the Act by thedischarge of Carol Webb for engaging in protected concertedactivity.On July 15, 1971, the Regional Director, on behalfof the General Counsel of the National Labor RelationsBoard, hereinafter called the Board, issued an order con-solidating the three cases, a consolidated complaint, and anotice of hearing. The complaint alleges that Respondentviolated Section 8(a)(3) of the Act by the discharges of Leon-ard and Brown and by its refusal to rehire Linda Vowles andthat Respondent by the above conduct and by various otheracts interfered with, restrained and coerced employees in195 NLRB No. 114II.THE LABOR ORGANIZATION INVOLVEDThe Union is alabor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent operates a plant in Antioch, Illinois, where itmanufactures primarily two products: ceramic lamps andceramic whiskey bottles in various shapes and forms. Theceramic ware is baked in a very hot kiln which turns it intohigh quality china.The Union has attempted to organize Respondent's em-ployees since 1959. The most recent organizational campaignprior to the hearing culminated in an election conducted bythe Board in March 1970. The Union lost this election afterwhat appears to have been a vigorous campaign by bothRespondent and the Union.On the morning of the election, March 27, 1970, a handbillwas passed out by Linda Vowles Signed by her as committee-woman of the ICWU Regal China'Qrganizing Committeecriticizing treatment allegedly given her by Respondent andurging the employees to vote for. the Union. Two weeks laterthe general manager of Respondent, . Jerome Greenberg,delivered a speech to the employees pointing put that theelection was over, that another election; could not be con-ducted for a year and answering Mrs. Vowles comments andaccusations contained in her election day leaflet.Mrs. Vowles and her husband left Respondent's employ onthat day, voluntarily.On September 14, 1970, Linda Vowles-attempted to berehired by Respondent: Although Respondent was at thetime hiring employees it refused to hire her.IThe General Counsel alleges that Respondentis an Illinoiscorporation.Respondent in its answer alleges that it is a Delaware corporation. It isimmaterial to determme the State of incorporation of Respondent. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 18, 1970, Respondent discharged Franklin0. Brown. Respondent contends that Brown was dischargedfor cause.On January 19 Respondent discharged Carlos Gene Leon-ard allegedly for cause. The failure to rehire Vowles and thedischargeof Leonard and Brown are alleged by the GeneralCounsel as violative. The General Counsel contends that theyform a pattern of discriminationengagedin by Respondentin contemplation of the possibility or probability of renewedunion activity looking toan electionto be conducted after the1-year anniversary- of the prior election.Because ofthe nature of Respondent's defense it is neces-sary to set forth the process by which Respondent's productismanufactured. Respondentusesmachinery invented byGeneral Manager Greenberg specifically for the purpose ofcasting bottles and lamps of ceramic material. The machineryconsists of benchessome30 feet in length which have provi-sion to hold- a line of molds for the manufacture of theproduct. The benches are so constructed that the molds areplaced on them in a row where they can be filled by the casterfrom -a hose overhead which brings the ceramic material inliquid form; called slip, into the mold. The caster determinesthe,length of time that the moldremainsupright so that theslip forms a crust around the side of the mold, determiningthe time on the basis of numerous variables including theheat, the humidity, the amount of use which the molds, whichare constructed of plaster, have had, inasmuch as the plasterbecomes impregnated with water with use,, and the size andthickness of the finished product desired.From the consideration of these variables the caster sets aclock for a period which with lamps varies from 1 to I- Y,hours and with bottles somewhat less.When the clockreaches the time selected the benches automatically tilt themolds, permitting the remaining slip to run into a troughfrom which it is returned to the central reservoir. Thereremains a residue of approximately the final thickness of theproduct, known as ware, on the inside of the mold.The ware is permitted to dry with the mold closed for acertain length of time, again based on thesame variables asthe time during which the slip remained in the mold. Themolds, which are in two pieces in the case of lamps or threepiecesin the case of bottles, are opened. The ware dries ashort time and is removed from the molds by the caster andplaced on boards 3-feet long which in turn are placed on astorage area above the benches called thestillage.If "the ware is removed too soon from the mold it will betoo soft to support its own weight. In thiscase,after beingplaced on the board, and in turn in the stillage, it will settle,generally away from the side which was first exposed whenthe mold was opened, inasmuch as the other or back sidewould be wetter than the side which had been exposed. Thiscauses the ware to lean. Such pieces are knownas "leaners."When ware has been exposed in the opened mold and nottaken out of the mold for toolong a timeitmay crack as aresult of the fact that it shrinks as it dries, and the upperportion' dries faster.Also projections in the bottom of theware catch on the sides of the mold and may crack or deform.In the case of lamps, when the mold is first opened and theexposed surface reaches a proper point of dryness, the casterdrills a hole near the base for the wire of the lamp. Similarlywhen the mold is opened the caster breaks off and discardsfrom the ware the neck which has formed in the hole intowhich the slip is poured. When the molding operation iscomplete, after the ware is placed in the stillage, it is collectedby individuals, called ware haulers, on trucks which areplaced in a dryer for varying periods of time after which theyare taken to a finishing process where they are glazed, paintedand reglazed to make decorative lamps and bottles.Both Brown and Leonard were employed as casters. Eachof them operated four benches such as were,described above.Franklin O. BrownBrown was hired in 1968 as a caster and continued in thatcapacity until his discharge on December 18, 1970. He tookno part in the early stages of the union organizational cam-paign in 1969 because of an adverse personal opinion tounions, but near the end of the year a few months before theelection,was converted to the union cause. Thereafter, ac-cording to his testimony, he became an ardent union sup-porter wearing signs on his clothing, making and distributingbuttons and talking to employees about the Union. On Janu-ary 8, 1970, he was given a warning for making distastefuland critical remarks about Respondent to employees at theplant. On this occasion he had a conversation with GeneralManager Greenberg, who told Brown he was a bad influenceon some of the boys in the casting department and stated thathe must not be satisfied or he would not be trying to get theUnion into the plant. A few days thereafter, Brown testified,Greenberg accosted him at his bench and asked what hewanted with the Union, what good it would do him. Green-berg also said, "Well, you can have your fun now and I willhave my fun later."2Brown was about an average or perhaps better than aver-age caster. The record reveals that all casters made a certainamount of scrap and that 3 or 4 percent was the average.Brown testified that he had been criticized for making badware during his entire tenure with the Respondent. At sometime during the summer of 1970 he was criticized by Super-visor Jenkins for producing bad ware. At this time he wasproducing bottles. As a result of this criticism, which Browntestified he did not feel he deserved because he had not runthe bottles'in question, he placed marks on the molds so thathe could determine if he was blamed for poor ware when hehad not in fact run it. Shortly thereafter Jenkins brought himsome bottles that were defective. Brown told Jenkins that hehad not run them because they did not bear his mark. Heshowed Jenkins the mark made by the marked mold andJenkins told him that thereafter if any molds were to bemarked that Jenkins would mark them. Shortly thereafterJenkins commenced placing marks on the molds. Brown thenpointed out to Jenkins that the same molds were used by thenight force and there was no way of knowing whether thenight shift or he had run the bottles that were defective. Sometime thereafter Respondent commenced the use of numberedmarkers with which the casters were to stamp the bottom ofthe mold. These incidents are characterized by the GeneralCounsel as harassment of Brown. However, the evidence ap-pears to predominate that all employees were constantly be-ing accosted by Jenkins with regard to defective ware pro-duced by them and it does not appear that Brown's problemsin that regard were any worse than the norm.On December 18, according to Brown's testimony, he com-menced work at 6 o'clock in the morning, the normal startingtime. He poured his first set of molds, but when it was timefor them to be dumped one of the four benches stuck. Brownattempted unsuccessfully to make the machine work andcalled on another employee working beside him to assist himHe, too, was unsuccessful, whereupon Brown called for themaintenance, man, Pinkerton, who came and repaired the2Greenberg denied the first conversation.With regard to the second,Greenberg denied recalling any such conversation, but admitted when re-called as a surrebuttal witness that he had a conversation during the footballseason inwhichhe might have used an expression similar to that quotedI credit Brown,who was partially corroborated by the testimony of anotheremployee, Sellers. REGAL CHINA CORPORATION587bench apparently in a short period of time. By this time theware had set up too long and was no longer usable. Browndiscarded this ware pursuant to instructions from Jenkins.Thereafter Jenkins and Brown had a number of conversationsconcerning bad ware, some of which apparently Brown hadmade and some he had not.Brown was having trouble withhis molds on this date because inasmuch as it was Friday, theend of the week,the molds were saturated with water.Jenkins told Brown that the molds were too wet and toldhim to turn his fans on to the molds for about 15 minutes.According to Brown,he did so. Jenkins returned in about 15minutes and told him to open up the molds. When he openedthe molds he found that the ware had gotten too dry and hadcracked.Jenkins told Brown to throw away the four or fivepieces on each end and that the rest were usable.According to Brown,shortly thereafter Jenkins pointedout some more dry ware and told Brown that he was goingto give him a warning slip. Brown asked for a copy of thewarning slip and Jenkins refused to give it to him until Browncaused him to check with the personnel manager who advisedhim to give Brown a copy.Shortly thereafter Jenkins toldBrown to report to the personnel office where he was dis-charged.The personnel manager,according to Brown, of-fered him an alternative of quitting,to keep his record clean,which he accepted.Respondent's accounts of the incidents are considerablydifferent.The testimony offered from the entire supervisoryhierarchy sums up to the following:that on the evening ofDecember 17 the ware hauler,who also had the function ofinspecting the merchandise,discovered a large amount ofdefectivemerchandise which he called to the attention ofJenkins. Jenkins ascertained that the ware had been producedby Brown and from the condition of the ware deduced thatit had been taken from the mold while still too wet. Jenkinstook the matter up with his supervisor,Foreman Jester, whoin turn took it up with Greenberg.Both Greenberg and Jesteralso examined the ware and came to the conclusion thatBrown should be given a warning slip the next morning. Thefollowing morning the personnel manager,made out a warn-ing slip which he gave to Jenkinsto give to Brown. Brownsigned the warning slip and received a copy. Thereafter Jen-kins kept a close eye on Brown,and Brown'swork did notimprove. He continued taking the ware off the molds whileitwas still wet. Jenkins advised Brown to open the molds, putthe fans on them, let the ware dry out and then when hewould take the ware out of the molds they would be all right.Jenkins came back shortly thereafter and found that themolds were open,and fans were on and the ware was over-dried.He stated that Brown turned to him and said, "Arethose dry enough for you?"Brown and Jenkins then took outthe ware and threw away what had cracked,retaining therest.Jenkins reported the incident to Foreman Jester, PlantManager Taubitz and General Manager Greenberg.Green-berg inspected the ware himself and determined from hisinspection that it had been dried with the fans with the moldsopen,so that it was overdried on the top and still wet on thebottom.He concluded that this had been a deliberate act byBrown and determined that he should be discharged.Accord-ingly, he instructed Jenkins to send Brown to the personneloffice where he was discharged.Discussion and ConclusionsNo union organizational campaign was taking place at thetime of Brown's discharge.There is no evidence that Re-spondent had any knowledge that any union activity hadcontinued after the election in March 1970. The GeneralCounsel contends that Respondent discharged Brown andlater Leonard in an effort to remove two of the more activeunion supporters in contemplation of a campaign for an elec-tion in March 1971.'There is no showing that Brown andLeonard were leading union advocates.As a matter of fact,Respondent showed that various other persons were namedas members of the union committee in letters and telegramstoRespondent, but neither Brown no Leonard were sonamed.It is clear that Brown was neither the best nor the worstamong the casters.A composite of the testimony of the super-visory hierarchy indicates that they considered him one of thebetter casters and capable of doing better work than he wasdoing.There is no issue that on December 18 Brown was firstgiven a warning for producing bad ware and thereafter wasdischarged.I do not credit Brown's testimony that he wasgiven the warning after lunch and discharged immediatelythereafter,with no intervening circumstances other than hisdemand for a copy of the warning notice. The record appearsclear that warning notices are made on a multicopy docu-ment,one copy of which is uniformly given to the employeewhen he signs the warning notice, and the copy of the warn-ing notice placed in evidence reveals Brown's signature. I cansee no reason and none is suggested by the General Counselwhy in this instance Respondent should hesitate to give himhis copy. According to testimony of various Respondent'switnesses the warning notice was signed by Brown early inthe day when Personnel Manager Donofrio came into theoffice. Thereafter,the incident of the overly dried materialtook place.I do not believe Brown's testimony that the fanswere placed on the closed molds for a period of 15 minutesand that the ware overdried as a result thereof.Consideringthat this took place on a Friday when the molds were unusu-ally wet,in view of all testimony in this proceeding, I do notbelieve that fans could cause the damage done with the moldsclosed.I credit the testimony of Greenberg that when heinspected the ware it was cracked and broken as a result ofoverdrying on one side and that this condition could haveresulted only from the fans being placed on the ware with themolds open, which is what Supervisor Jenkins testified tookplace.On the other hand, I credit Brown's testimony thatJenkins told Brown to put the fans on the open molds for 15minutes and that Brown did exactly as he was told to the endthat when Jenkins returned, in about 15 minutes,the damagewas done. Whether this resulted from inattention on Brown'spart or from a decision on his part to follow Jenkins' instruc-tion to the letter even though it resulted in ruining the ware,I do not find necessary to determine.It is clear that on Jen-kins' return to the scene,Brown exhibited the overdried wareand asked "Is this dry enough for you?"Jenkins obviously took this statement as a taunt. He im-mediately tore the ruined ware out of the molds and, as hetestified, threw it on the ground indicating,to me, that he wasangry and immediately reported the incident to his superiors,who reacted by ordering the discharge.I conclude that Brown'sdischarge was occasioned by acombination of dissatisfaction with his work which may ormay not have been justified and Jenkins'angry reaction toBrown's question of whether the ware had become dryenough for him. I find insufficient substantial evidence on therecord as a whole on which to predizate the decision that thedischarge resulted from Respondent's union animus or a'The Respondent's contention that he had no knowledge of Brown'sunion activities in the 1970 election is rejected As found above, GeneralManager Greenberg spoke twice to Brown about his union activities priorto the 1970 election In view of Greenberg's admitted recollection of theantiunion attitude displayed before that by Brown, I do not believe that hefailed to notice or could have forgotten Brown's change of position. 588DECISIONSOF NATIONAL LABORRELATIONS BOARDdesire on the part of Respondent to discriminate against em-ployees to discourage union activity. Accordingly, I shallrecommend that the complaint be dismissed insofar asBrown's discharge is alleged to be violative to the Act.Carlos Gene LeonardLeonard was employed by Respondentsince 1968 as acaster. The evidence of Respondent's supervisorystaff uni-formly characterizes him as a willing but inept employeewhose work was normally of poor quality. The evidence of hisfellow employees adduced by the General Counsel is uniformthat his work was about average.On July 16, 1970, Leonard wasgivena warning slip fordirtymolds.' The warning slip went on to say "This is toconfirm verbal warnings given you on numerous occasionsconcerning your quality of ware and specifically the poorcondition of your molds." Leonard made no complaint at thetimethat he had not been given verbal warnings prior theretoas stated by the warning slip, but at the instant hearing deniedthat he had ever been given verbal warnings prior to July 16,1970. He explained the warning on that date stating that hehad just returned from his vacation and the molds had beenleft dirty by whoever ran them while he was on vacation. Heleft work at noon on July 15 because of his wife'sillness andthe molds which he left filled had been emptied by SupervisorJenkins.When Jenkins saw the condition of the molds hedesignated three other employees to clean them up beforeLeonard's'return. The Company's records show that Leonardreturned on Monday, July 13, from his vacation. Accord-ingly, it appears that he worked with the molds for 2-% daysduring which time he would normally have used each of themat least 15times.'I conclude that, in fact, Leonard had aproblem keeping his molds clean. Leonard, in addition,,tes-tified that the molds were worn out when he came back fromvacation. This is somewhat corroborated by the testimony ofone of the three men who was appointed to clean them up;that his brother had used thesamemolds for about 90 cast-ings.The record reveals` that molds are normally good for 90to 100 castings, but that a good caster who handles his moldscarefully can get as many as 150 castings from a mold. Theemployee who had used the molds prior thereto was identifiedon the record as a good employee, soit isnot inconceivablethat the molds 'were in better condition than a mold wouldnormally be after 90 castings. Whatever the worn conditionof the molds may have been, such a condition does not, in myopinion, necessarily render it impossible to keep the moldsclean. I conclude that, in fact, Leonard was validly warnedabout a recurring problem of keeping his molds clean.On the night of January 18 James Stanley, a ware hauler,one of whose functions was to count and inspect the ware asitwas put into the dryer, found a truck with some 44 or 45bad pieces which he called to the attention of Jenkins andJester in accordance with his normal custom.'4If the molds are not properly cleaned between castings they producebad ware If they are dirty on the faces of the casting, which come together,a gap is left through which the slip leaks out The lowering of the slip in themolds causes the upper portion of the ware to have extremely thin walls,ruining the ware. If the dirt is on the inside of the mold on the castingsurfaces it will cause imperfections in the cast.'Jenkins' statement that Leonard had been working with the molds forat least 4 days was as obviously wrong as Leonard's statement that he hadjust returned from his vacationThe parties consumed much time at the hearing litigating whether ornot the bad ware was picked up by Stanley or by another ware hauler, JackJohnson. There is no evidence that Johnson had any part of the function ofinspecting ware, all of which appears to have been done by Stanley. I do notsee that it makes any difference who picked up Leonard's ware on that dayThe evidence reveals that on January 18 the ware haulershad fallen behind and the stillage over the benches operatedby Leonardas wellas those surrounding him were filled.Accordingly,it,mighthave been that some of the ware fromsurrounding benches had been placed by the caster in Leon-ard's stillage on that day and might have been intermingledwith Leonard's on the truck. At any rate, according to thetestimony of Jenkins, he and Jester both examined the warecalled to their attention by Stanley and determined that it wasbad because it had been taken out of the molds too wetcausing the pieces to lean, some to collapse, and causingindentations where the wire holes were cut.Jester called the bad ware to the attention of PlantManager Taubitz. Taubitz testified that as far as he was con-cerned Leonard should be terminated at this time, but left itto Jester to speak to Leonard the next morning (Leonard hadalready gone home for the evening) and if he was satisfied thatLeonard's work would improve or that there was a validexplanation for the bad ware, he could keep Leonard on. Thenext morning according to Jester, he caused Leonard's time-card to be removed from the rack so that Leonard wouldspeak to him before he started work. Leonard testified thathe, came in, found his timecard out of the rack, and wentahead and made his first pour. When Jester came in Leonardasked him why his card was not in the rack. According toLeonard's testimony Jester told him that he was no longerneeded and his timecard was not supposed to be in the rack,sent him home and told him to come back when the personneloffice was open, and talk to Donofrio, the personnel manager.Leonard came back about 9 a.m., at which time he demandedof Donofrio that he pay him immediately if he was beingdischarged. Donofrio stated that he had no checks, but toldLeonard to come back later and he would give him a check,which is what occurred. At the time he gave Leonard thecheck Donofrio caused Leonard to sign a termination slip.From Donofrio's testimony it appears that he informed Leon-ard that it was necessary to sign the separation slip in order,to get his check, although he denied that he would havewithheld the check if Leonard had refused to sign the slip.The slip, which is in evidence, states that "employee separa-tion due to poor quality of ware produced. Employee has hadwritten and verbal warnings concerning this condition." Be-low thislanguageiswritten "employee also refused to viewcondition of his ware on the date of separation."The latterlanguagetimony of Jester that when he spoke to Leonard he first toldhim that he had bad ware and tried to show it to him but thatLeonard walked away muttering something to himself. Inview of Leonard's reaction, Jester determined that it wouldbe ineffectual to try to improve his performance and deter-mined, to go ahead with the discharge in accordance withTaubitz' instructions.The above account, which is based largely on Respondent'sevidence, reveals nothing more than a normal discharge of amarginal employee for excessively bad work. However, theGeneral Counsel urges that the record as a whole revealsadditional considerations that militate against such a finding.The General Counsel contends that the following mattersreveal a discriminatory purpose in Leonard's discharge:1.Leonard was first employed as a mold maker in the moldshop. He was transferred out of the mold shop to casting, buton several occasions thereafter was transferred back orloanded to the mold shop for periods of days or weeks whenRespondent required more mold making capacity. On the lastsuch occasion shortly before Christmas 1970 Leonard hadworked for several weeks in the mold shop, during the courseof whichtimehe was assigned to train several new employeesin the manufacture of molds, REGAL CHINA CORPORATION589The foreman of the mold shop was called as a witness andtestified that at no time was Leonard any more than a mar-ginal employee in themold shop and that he had neverachieved any great competence.Accordingly,for this reasonhe was taken out of the mold shop and put into casting andbrought back to molding only whenthe mold shop had suchan excessive amount of work to do that the easier jobs wereavailable to be given to Leonard.Mold Shop Foreman Howentestified that Leonard worked in the mold shop for a year, atthe end of which time he did not produce enough good qual-ity molds to warrant his retention.The General Counsel placed in evidence the employmentrecord of Leonard which reveals that he was hired on August30, 1968, as a molder and that he was transferred to castingtemporarilyon October 14, 1968, and remained in casting.Mold Shop Foreman Howen testified that it takes 2 monthsto train a molder,but Leonard was in the mold shop only amonth and a half. Accordingly,it did not appear that he wasfully trained at the time he was transferred out. Howenagreed that during the first 2 months of any molder's experi-ence he could not be expected to produce top quality orquantity.If, in fact, Leonard's capacity in the mold shop was as pooras Howen and Respondent contend,itappears improbablethat Leonard would have been used to train new molders asrecently as December 1970.While these considerations'do not disprove Respondent'sthesis that Leonard was a marginal mold maker,it appearsthat the evidence adduced by Respondent was at least some-what contrived to substantiate this claim.2.At the time Leonard received the warning slip on July16, 1970,Foreman Jester was on vacation and his paperworkwas being done by employee Chilcoat,a regular caster. Chil-coat testified that on July 15 Supervisor Jenkins stated to himthat Leonard"was going to feel funny when he came in thenext day and received a warning slip" and that Jenkins wasgoing to ride Leonard and make it so rough for him that hewould have to quit,which would teach him a lesson for beingprouniQn.Jenkins went on to say that he pitied the men thatwere for the Union;their days are coming.'The above comment by Jenkins again does not establishthat the warning slip was not justified and in fact the evidencewould seem to preponderate to the contrary,but it doesestablish first that at least Jenkins continued as late as July1970 to bear animosity to Leonard because of his union activi-ties, and second that Jenkins stated prospectively to Chilcoatthat he would take steps to make Leonard uncomfortablebecause of his union activities.3.The General Counsel adduced evidence that about thefirst week in January a number of employees were havingtrouble with their molds because they were too wet. Thiscould have been caused by the molds being used more regu-larly than they had been in the past. Leonard at this timecomplained to Jenkins who told him simply to do the bestthat he could with the wet molds. Other casting employeesrequested that Jester set up a plant meeting with PlantManager Greenberg'which Jester declined to do.Again this evidence does not establish that Leonard's warewas not bad, but it reveals that Leonard was not alone inhaving extra trouble with wet molds which from all the tes-timony in this proceeding would appear to have led to addi-tional trouble by all`casters in performing their work.'Supervisor Jenkins testified that he did not recall such a conversationwith Chilcoat However,he did not deny that it took place I find Chilcoatcredible and I believe his testimony in this regard.'4.Respondent produced two witnesses,Dennis Wagnerand Kenneth Bennett,both of whom worked the evening shiftas casters and both of whom testified that they had troublewith the molds left by Leonard because he would leave hismolds and benches dirty.Wagner testified that he complainedmore than once about Leonard leaving dirty molds,both forbottles and for lamps,that he knew that they were Leonard'sbecause of the production cards left on the benches at the endof the day shift,and that he also complained about dirt in themolds of other employees,some of them more than once. Hefirst testified that his complaints about Leonard startedaround January 1971,then stated that he was not good ondates and that he could not say when it was,but he com-plained over a period of several months.Bennett testified he had had occasion to work at thebenches during the evening shift that had been used by Leon-ard during the day shift.He testified that he had had prob-lems with molds left by Leonard on at least four occasions,the last of which was toward the last of December 1970. Hetestified that he found the molds in bad shape, cleaned themup, ran them and put in a complaint to the night Foreman.He testified that he had complained a number of times aboutLeonard and had complained about other employees, butnamed only Franklin Brown.He testified that all his com-plaints about Leonard took place over a period of about amonth and a half before Leonard's discharge.Bennett's testimony about the condition in which Leonardleft his molds was marked by one thing.He testified positivelythat he was talking about bottle molds rather than lamps, andthe record is clear that Leonard was working exclusively withlamps throughout the fall of 1970 until his discharge.Similarly,with regard to Wagner,he testified that he com-plained about Leonard leaving both bottle and lamp moldsdirty.It appears that testimony of both Wagner and Bennettwas not substantiated by the facts on which it was based, ifin fact,they had complained about Leonard's bottle moldsbeing dirty,the complaints must have taken place manymonths before his discharge. Whether the mistake was intheir assumption that Leonard was the employee who leftbottle molds dirty in December and January or in placing theevents in December and January that should have beenplaced during the summer when Leonard was still runningbottles cannot be determined.Both Wagner and Bennettwould appear to be chronic complainers intent on protectingtheir own reputations by showing that the faults which theyfound to exist were not caused by their activities. At any rate,I do' not credit their testimony to the extent that I would basea finding that any of Leonard'smolds came to their attentioninDecember or January immediately preceding Leonard'sdischarge.6.The General Counsel points out the testimony of em-ployee Reuben Pace that shortly after Leonard's discharge hehad ^ a conversation with Jenkins during which he asked Jen-kins why Leonard was,discharged.According to Pace, Jen-kins answered that "That is just one, there are more. We aregoing to get them one by one.You know why we fired him,he was a union guy and that is why we fired him."AlthoughJenkins testified at great length after Pace's testimony wasoffered,he was not asked about the conversation and accord-ingly,it stands undenied on the record.Pace appeared to bea credible witness. I find,therefore,that the conversationtook place as he reported.7.According to Supervisor Jenkins after July 16,when hegave the warning slip to Leonard,he put Leonard only onlamps and increasingly gave him only the easier lamps to dobecause he was not competent to do the more difficult lamps.However, the lamps which were bad on January 18 includeda number of lamps of a style which was characterized by 590DECISIONSOF NATIONALLABOR RELATIONS BOARDvarious employees includingChilcoat,who was admittedlyone of the best casters, as among the most difficult lamps tocast among Respondent's styles.8.Althoughthe General Counsel does not make a point ofit,casting departmentdailyreports placed in evidence byRespondentfor the period January5 through19, 1971, revealthat Leonard's production of lamps was not substantiallydifferent than thatof othercasters casting the same categoryof lamps, that his totals,although not the highest,were aboveaverage andthathis losses were less than the average of otheremployees running similar lamps.The daily reportsalso re-veal that it is not unusual for employees to have losses of 10to 30,lamps in a day's time.'Although Respondenthas shown that the bad ware whichit found was found after it had been put on the stillage andaccordingly,would not bereflected in the loss figures shownon the casters'dailyreport,the evidence of Jenkins that hewas watchingLeonardclosely and the evidence adducedfrom numerous sources that ware is not put on the stillage ifit is obviouslybad butis thrownout by thecaster who marksit off on his dailyreport,leads to the deduction that Leonardwas probably not producing scrap at any greater rate thanother employees.The aboveconsiderations place,Respondent's defense in anentirely different perspective.It appears that Respondent in-deed maintained animosity against Leonard because of hisunion activities,and indeed against allof theleaders in theunion activity.Respondent selected a period when all of theemployees were havingdifficulty withtheir ware,possiblybecause of the saturated conditionof themolds,to get rid ofLeonard whom Jenkins had been watchingclosely for justsuch a reason.When chargedwith a violation as a result ofthe discharge Respondent attempted to support its pretextwith the testimonyof fellowemployeeswhich I have foundincredible.Under all thecircumstances disclosed in therecord and with referenceto the factorsspecifically set forthabove in the numbered paragraphs,I conclude that Respond-ent discharged Leonard because of his union activities and inorderto discourage membership in the Union,or any otherunion,in violation of Section 8(a)(3) and(1) of the Act.Linda VowlesLinda Vowles was allegedly refused rehire by Respondenton September 14, 1970.'Respondent has contended at alltimes that the inclusion of this allegation in the complaint isbarred by Section 10(b) of the Act, contending that the onlycharge uponwhichthe discharge of Linda Vowles could bepredicated is that in Case13-CA-10473'filed by the UnionMarch22, 1971. I rejected this argument when it-was raisedat the hearing pointing out that in none of the three chargeswas Linda Vowles mentioned and that the allegation concern-ing her could be entertained only under the printed languageon the charges which states, "By the above and other actsabove-named Employer had interfered with,restrained andcoerced employees in the exercise of the rights guaranteed inSection7 of the Act." Accordingly, the charge in Case 13-CA-10354equally covers any allegations with regard toLinda Vowles.Further,the General Counsel contended thatthe discharge of Linda Vowles is closely related to the dis-charges of Brown and Leonard because she, too, was anactive union participant in the 1969-70 union campaign'andthe three were discharged as part of a "process of cleansingthemselves of these union adherents."8The daily reports also show an increase in casting losses from and afterJanuary 9,which appears to corroborate the evidence that the molds forsome reason were more difficult to run.I have carefully considered this latter contention since itwas raised again in Respondent'sbrief.The. onlyrelationbetween the matterof Vowles andthe matter of Brown andLeonard is that each,arealleged to be violative of Section8(a)(3) of the Act. Certainly nothingin any of the threecharges would lead Respondent to believe that it was chargedwith a refusal to rehire an employee in September1970. TheGeneral Counsel relies on a decisionof theBoard inHotelConquistador,159 NLRB 1220,,in which,the Board foundthat allegations of violations of Section 8(a)(1) consisting ofinterrogation and giving the impression of surveillance arecloselyrelated to an allegation of discrimination when thesole subjectof the8(a)(1) activitieswas the alleged dis-criminatee.The Board thereagreed with the Trial Examinerthat the Board's recent decisioninChampionPneumatic Ma-chinery Co.,152 NLRB 300,is inapposite to its decision inHotel Conquistadorbecause that case "involvedawhole diff-erent set of factswhich .revealedon itsface thatthe amend-ments in the complaint offered in that case werewholly un-relatedto theallegations contained in the union's charge inthat case."InChampion PneumaticMachinery Co.theBoard, inagreement with the Trial Examiner,found that the GeneralCounsel's power to extend his complaint beyond the allega-tions of the charge extends only to new allegations,"closelyrelated to the violations named in the charge. "'The closerelationshipmay be found where the events are closelyrelated either in time or in character to those alleged in thecharge.As in thatcase I cannot find that a refusal to rehireMrs. Vowles on September 13 is closely related in time to adischarge in December and another in January. Nor can Ifind sufficient relationship'with regard to the character of thealleged act otherthan that theallegations all sound in Section8(a)(3).Accordingly,I am constrained'to reverse my rulingmadeat thehearing and dismiss the allegation with regardsto Linda Vowles as time-barred.'Even were Ito rule differently with regard to Section 10(b)Iwould recommend that,the complaint be dismissed withregard to Linda Vowles.The only support for herposition isto befound in her own testimonythatwhen she was refusedconsideration for rehire by Personnel ManagerDonofrio hesaid, "Linda,we can'tpossiblyhire you 'considering theUnion and things whenyou left."I do not credit Mrs. Vowlesin her direct testimony or in cross-examination. I was unim-pressed by her demeanor. Respondent makes much'of contra-diction of her testimony by a stipulation'by boththe GeneralCounsel and the Respondent.I do not relyon thatmatter-the'evidence was collateral to the issuesbefore me. Neverthe-less I found her testimony incredible on relevant and materialissues.Mrs. Vowles admittedthat, aftershe had purportedly quiton one occasion and had beenrehired byRespondent, on herassertion that no one, especially including her husband, hadthe rightto tellRespondent that she quit, 'she agreed withGeneral Manager Greenberg that in the,future she wouldhandleher own affairs and would notexpect herhusband'sword to be taken forher actions, nor hersfor herhusband'sactions, andthat theEmployer would follow the same course.Nevertheless, after thespeech referred to inthe early part ofthisDecision in which,Greenberg referred to heractivities,she walkedout of the plant with herhusband without sayinga word to Respondent or any, of Respondent's,hierarchy,whileher husband said she and he quit.Whenshe attemptedto come back months later she was in the position of havingleft Respondent's employ without notice, this position havingbeen achievedby her ownactions in the past and insistedupon by her. Underthose circumstances I do not believe,thatRespondentwould have any duty toreemploy her and I find REGAL CHINA CORPORATION591nothing in the action of Donofrio that leads me to believe thatthe Respondent's refusal to consider her for rehire was duein any way to her union activities.Accordingly,Iwouldrecommend,were the matter before me,that the complaintbe dismissed with regard to the allegation that her dischargeviolated Section 8(a)(3).The Alleged 8(a)(1) ActivityThe General Counsel alleges that on or about February 19,1971,Supervisor Agnes Philips interrogated an employee atRespondent's plant about the employees'union activities.The interrogation alleged is contained in the testimony ofCarol Webb.Mrs. Webb testified that she had asked for timeoff from Supervisor Agnes Philips and had been denied.Thereafter,the day after the union meeting,Miss Philipsasked her how come she went to the union meeting. Webbsaid she did not go to the union meeting and did not even goto work that day. Miss Philips rejoined"somebody knewabout what you said because they brought it up at the meet-ing."When Webb denied that she had been to the meeting,according to her testimony,Miss Philips called her a liar andsaid that she had been told that there was a girl at the unionmeeting who had complained that her father was sick andPhilips would not let her off. Philips denied that Webb hadever asked her to take off. Apparently the argument went onthereafter.Agnes Philips denied having such a conversation. Mrs.Webb identified three employees as being present during theconversation;Nell, Bobby,and Minnie.She testified that sheknew none of their surnames.Mrs. Philips testified that aBobby Sizemore,a Minnie Taylor and a Nell Julian workednear Mrs. Webb when she was employed.Minnie Taylor was called as a witness by Respondent. Shedenied hearinganyconversation of the nature reported byMrs. Webb.The other two alleged witnesses were not calledto the witness stand, no explanation is given therefor.I do not credit the testimony of Mrs. Webb because of herdemeanor.My subjective reaction is reinforced by what Iconceived to be the inherent improbability of her story eitherthat her supervisor would have refused her permission to takeoff a day or two to go to her father who was allegedly dyingor that Mrs. Philips spoke to her in the language quotedthereafter.I consider it is quite possible that a conversationtook place after the union meeting at which Agnes Philipsdenied having been asked and refusing to give Mrs. Webbtime off under the circumstances;it is clear that the matterwas brought up at the union meeting and I can well believethatMrs. Philips was sensitive to the charge,but whateverwas said at that time by Mrs. Philips is not reported bysubstantial credible evidence.Accordingly,I recommend thatthe allegation be dismissed.The General Counsel alleges that the statement of Super-visor Moman Jenkins to employee Pace,reported above in thediscussion of Leonard'sdischarge,that Leonard was dis-charged because he was a union man and that the Companywas going to "get them one by one," constitutes a coercivethreat.I found that Jenkins made the statement and there canbe 'no question that it constitutes a threat'of discharge.The General Counsel also contends that a threat was ut-tered by Night Foreman Roswell Moody. The evidence onwhich his contention is based was presented by employeeMartin Lusiak,who stated that he overheard a conversationin early February 1971 in which Moody stated to employeesthat the highest paid employee in the casting department,who used to be a favorite of the former plant manager andwho put out real good quality molds and was doing very well,later got involved in some union work and was looked downupon by management and the other employees who did notlike his work for the Union,that the quality of his molds wentdown and he was not doing his work,and that the employeewould be all right again if he would just keep his mouth shut.The parties litigated whether Moody was a supervisor. Hewas at that time the foreman-designate on the night shift,having been appointed to take the place of the night foremanwho was retiring.The retiring night foreman was still em-ployed at the time of this occurrence and Moody was engagedin assisting him. Moody had no supervisory authority at thetime,but all employees knew that he was to become thesupervisor upon the retirement of his predecessor and aftercompletion of a training period.I find that Moody,althoughat the time he did not possess the authority of a supervisor,truly had crossed the line to the knowledge of the employeesand was regarded as a management spokesman.With regard to Moody's statements,which he admittedmaking,I find no coercive impact.I do not believe that theyconstituted a threat in any regard.At best the statement thatthe unnamed employee's work had suffered and that he waslooked down upon by both management and fellow em-ployees does not carry a message that the work suffered as aresult of any action by Respondent or that the employee wasin any way disadvantaged economically by the lowering ofthe esteem in which he had theretofore been held by manage-ment and his fellow employees.I find that the statement,although it was said by a person reasonably considered to bea management spokesman,'did not constitute a threat and isnot violative of Section 8(a)(1) of the Act and I recommendthat the allegation in regard to it be dismissed.CONCLUSIONS OF LAw1.By discharging Carlos Gene Leonard because of hisunion activities Respondent has discriminated in regard tohire and tenure of his employment in order to discourageunion activities in violation of Section8(a)(3) of the Act.2.By the foregoing conduct and by threatening that otheremployees would be discharged for similar conduct Respond-ent has interferedwith,restrained and coerced employees inthe exercise of their Section 7 rights and has engaged in unfairlabor practices in violation of Section 8(a)(1) ofthe Act.3.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.Respondent has not violated Section 8(a)(3) and (1) ofthe Act in otherregards as set forth above.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices it will be recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act, including a provision thatRespondent offer to Carlos Gene Leonard immediate and fullreinstatement to his former or substantially equivalent posi-tion without prejudice to his seniority and other rights andprivileges,and make him whole for any loss of earnings hemay have suffered by reason thereof by payment to him of asum of money equal to that which he would normally haveearned as wages from the date of his discharge to the date ofRespondent'soffer to reinstate him, together with interestthereon,less net earnings,if any, during such period. Back-pay and interest shall be computed in the manner prescribedin FW.Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716.On the basis of the foregoing findings of fact and conclu-sions of law and on the entire record in this case and pursuant'Hecks, Inc.,156 NLRB 760. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER1°Regal China Corporation, Antioch, Illinois, its officers,agents, successors,and assigns-shall:1.Cease and desist from:(a)Discouraging membership and activities in Interna-tional Chemical Workers Union or any other labor organiza-tion by discriminating in regard to hire and tenure of employ-ment of its employees in order to discourage membership oractivities therein.(b) Threatening to lay off or discharge employees for en-gaging in union activities.(c) In any like or related manner interfering with, restrain-ing or coercing any employees in the exercise of their rightsto self-organization, to form, join, or assist any labor organization, to bargain collectively through representatives of theirown choosing, to engage in concerted activity for the purposeof collective bargaining or other mutual aid or protection andto refrain from any or all such activities.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act.(a) Offer to Carlos Gene Leonard immediate and full rein-statement to his former position or, if that job no longerexists, to a substantially equivalent position without prejudiceto his seniority, or other rights and privileges and make himwhole for any losses he may have suffered as a result of hisdischarge in the manner set forth in "The Remedy" sectionherein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its plant in Antioch, Illinois, copies of the at-tached notice marked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region 31, afterbeing duly signed by its authorized representative, shall beposted by Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 13, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith."IT IS FURTHER RECOMMENDED that the complaint bedis-missed in all other respects.1° In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections. thereto shall be deemed waived for all purposes" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the, National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to give evidence,the National Labor Relations Board has found that we vi-olated the National Labor Relations Act and has ordered usto post this notice and we intend to carry out the Order ofthe Board and abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representativesof their choosingTo act together for collectivebargainingor othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with or re-strains or coerces employees with respect to these rights.WE WILL NOTdiscriminate against our employees forengaging in activitieson behalf of the Union or on theirown behalf.WE WILL NOT threaten to lay off or discharge em-ployees for engaging in union activities.WE WILL reinstate Carlos Gene Leonard to the posi-tion he held before our discrimination against him or, ifthat job no longer exists, to a substantially equivalentposition, and make him whole for any loss of pay he mayhave suffered by reason of that discrimination.REGAL CHINACORPORATION(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, EverettMcKinley Dirksen Building, Room 881, 219 South DearbornStreet,Chicago, Illinois 61604, Telephone 312-353-7572.